DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(h)(3) because figs. 6, 7B, 9, 11, 13, 15, and 17 are cross-sectional views taken along lines that are not designated by the Arabic or Roman numerals corresponding to the view number of the sectional view.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: compression chamber “V”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “decompression member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 19 is objected to because of the following informalities:  in lines 6-7, “compression chamber rear end” appears to be a typo and should read --compression chamber --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first end of the decompression member accommodating portion" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It has not been established which end of the decompression member accommodating portion is the “first end.” For purposes of examination, “the first end” is interpreted as --an end-- in the above limitation.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-8, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al., US 2019/0309749.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In regard to claim 1,
Yoo discloses a motor operated compressor comprising: a housing (main housing 111) having a motor chamber (suction space S1); a driving motor 103 located in the motor chamber S1 of the housing 111; a first scroll (scroll 160); a second scroll (scroll 150) coupled to the first scroll 160, the second scroll 150 forming a compression chamber V together with the first scroll 160; a rotating shaft (rotation shaft 133) coupled to a rotor 132 of the driving motor 103, the rotating shaft 133 extending through the first scroll 160 and the second scroll 150 in an axial direction and being eccentrically coupled to the first scroll 160; a rear housing 112 forming a discharge chamber S2 together with the second scroll 150; a shaft receiving portion (shaft 

In regard to claim 2, 
Pipe 141 (see fig. 5) may be regarded as an oil supply protrusion portion that extends in the radial direction from the shaft receiving portion 151a, and the oil supply guide flow path Fo extends through the shaft 133 in the axial direction (oil flow path 142 extends axially through the shaft and is part of passage Fo) and extends through the oil supply protrusion portion 141 in the radial direction (the flow path within the pipe). 

In regard to claim 3,
The oil supply guide flow path Fo includes first and second open ends, the first end (distal end of pipe 141, see figs. 1 and 5) communicating with the discharge chamber S2 and forming an oil supply inlet (see fig. 1, end of pipe 141 (unlabeled in fig. 1, cf. fig. 5) submerged in oil supply in S2) and the second end (oil supply hole 142a) communicating with the shaft receiving portion 151a and forming an oil supply outlet, a decompression member accommodating portion (hollow portion of shaft 133) is formed between the oil supply inlet and the oil supply outlet (hollow portion of shaft 133, formed between the oil inlet and outlet recited, 

In regard to claim 4, 
The oil supply outlet 142a is eccentric with respect to the decompression member accommodating portion (axial portion of oil supply path 142, see fig. 5).

In regard to claim 5, 
An axial length of the decompression member accommodating portion 133 is larger than an axial length of the decompression member 143 (see figs. 1 and 5).
 
In regard to claim 6,
Communication hole 151b includes a portion which would prevent decompression member 143 from being removed from its position without disassembly and provides an axial stop if decompression member were to come loose. As such, it may be interpreted as a decompression member support portion 151b configured to support the decompression member in the axial direction. It is disposed between the oil supply outlet (outlet end of pipe 141) and an 

In regard to claim 7,
The oil supply outlet may also be interpreted as the other open end of pipe 141, in which case the oil supply outlet is concentric with the oil supply inlet in the axial direction. Note that in such a case, the oil supply outlet still opens into the shaft receiving portion 151a and the decompression member accommodating portion 133 is still formed between the inlet and the outlet in the radial direction.

In regard to claim 8,
The decompression member 143 is inserted into and coupled with the decompression member accommodating portion 133. 

In regard to claim 12,
A communicating space portion is formed toward the oil supply outlet 142a at an end portion of the decompression member 143 facing the oil supply outlet 142a (see fig. 5, space between member 143 and outlet 142a). 

In regard to claim 16,
Yoo discloses a motor operated compressor comprising: an orbiting scroll 160; a fixed scroll 150 coupled to the orbiting scroll and forming a compression chamber V; a rotating shaft 

In regard to claim 17,
The decompression member 143 is coupled to the oil supply guide flow path Fo and fixed in the axial direction (it is fixed in all directions). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., US 2019/0309749 in view of Sun, US 7,481,632.

In regard to claim 9,
Yoo discloses all of the limitations substantially as claimed, except the following taught by Sun: wherein a decompression passage (opening 34) extends along the axial direction through a central portion of a decompression member (plug 32), the decompression passage configured to communicate with the oil supply outlet (oil passage 30 directing oil through plug 32 via opening 34 to elements that require lubrication). It would have been obvious to replace the decompression member of Yoo where oil flowed around the member with the member 32 of Sun where oil flowed through the member to achieve the predictable result of providing lubricating oil while providing pressure loss and to allow oil to be delivered in constant amounts regardless of pressure or speed (Sun, col. 1, l. 57 - col. 2, l. 3). 

In regard to claim 18,
As discussed above, a decompression flow path 34 is formed inside the decompression member 32 of Sun.

In regard to claim 19,
Yoo discloses a motor operated compressor comprising: a housing 111 extending from a front end 111b to a rear end 112; a motor 103 positioned within the housing; a fixed scroll 150 positioned between the motor 103 and the rear end 112; an orbiting scroll 160 positioned between the motor 103 and the fixed scroll 150, the orbiting scroll 160 being configured to engage with the fixed scroll 150 to form a compression chamber V; a shaft 133 coupled to the motor 103 at one end, the shaft 133 being eccentrically coupled to the orbiting scroll 160, an opposite end of the shaft 133 being received in a shaft receiving portion 151a of the second scroll 

In regard to claim 20,
As discussed above, a decompression flow path 34 is formed inside the decompression member 32 of Sun and forms a part of the oil flow path.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., US 2019/0309749, in view of Sun, US 7,481,632, and further in view of Kim et al., 2020/0032795.
Yoo and Sun teach all of the limitations substantially as claimed, but are silent as to the material of the decompression member. Kim teaches a decompression member 191 including a material having hardness lower than the decompression member accommodating portion (see paras. [0090]-[0096], where the gasket 191 is made of primarily elastic, non-metallic materials and all adjacent elements that may be interpreted as accommodating portions are metal). Sun’s decompression member is a plug 32, and it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the nominal material plug of Sun to .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., US 2019/0309749, in view of Cho et al., US 2020/0080547.
Yoo discloses all of the limitations substantially as claimed except the following taught by Cho: a support protrusion portion (screw 413) extending in a radial direction from one end of a decompression member (orifice pin 410), the decompression member accommodating portion (through hole 402) includes a support recess portion (threaded portion 404) configured to support the support protrusion portion in the axial direction, the support recess portion being located adjacent to the oil supply inlet 403, and the oil supply outlet 401 and an end portion of the decompression member 410 facing the oil supply outlet 401 are spaced apart from each other to form a communicating space (see fig. 8) allowing the decompression flow path and the oil supply outlet to communicate with each other. The screw portions are provided to fix the orifice pin 410 in the passage, such that it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided a decompression member with the fixing members of Cho to fix the decompression member in its passage within a scroll compressor oil flow path.



Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., US 2019/0309749, in view of Yokoyama, US 2005/0271534.

In regard to claim 13,


In regard to claim 14, 
The foreign material blocking member 104 of Yokoyama is located adjacent to the discharge chamber 56. 

In regard to claim 15,
While not explicitly recited, it would have been obvious to a person having ordinary skill in the art that the sectional area of at least one of the oil supply through holes of Yokoyama’s filter 104 is smaller than a sectional area between an inner circumferential surface of the oil supply guide flow path and an outer circumferential surface of the decompression member, as the elements that are being filtered are being filtered so as not to enter the flow path, while oil must still enter the flow path.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746